                        Case 18-50955-MFW   Doc 48   Filed 02/11/19   Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re                                                   Chapter 11

OLDAPCO, INC., et al.,                                  Case No. 17-12082 (KJC)

                             Debtors.                   (Jointly Administered)

ALAN D. HALPERIN AND EUGENE I. DAVIS,
AS CO-TRUSTEES OF THE APPVION
LIQUIDATING TRUST,

                             Plaintiff,
                                                        Adv. Proc. No. 18-50955 (KJC)
v.

MARK R. RICHARDS, THOMAS J. FERREE,
TAMI L. VAN STRATEN, JEFFREY J.
FLETCHER, KERRY S. ARENT, STEPHEN P.
CARTER, TERRY M. MURPHY, ANDREW F.
REARDON, KATHI P. SEIFERT, MARK A.
SUWYN, CARL J. LAURINO, DAVID A.
ROBERTS, KEVIN GILLIGAN, ARGENT TRUST
COMPANY, STOUT RISIUS ROSS, INC., STOUT
RISIUS ROSS, LLC, JOHN/JANE DOES 1-40,
                             Defendants.


                         MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the certification below, undersigned counsel moves the
admission pro hac vice of David Jimenez-Ekman of Jenner & Block LLP to represent Appvion
Inc.’s former directors and officers Mark R. Richards, Thomas J. Ferree, Tami L. Van Straten,
Jeffrey J. Fletcher, Kerry S. Arent, Stephen P. Carter, Terry M. Murphy, Andrew F. Reardon,
Kathi P. Seifert, Mark A. Suwyn, Carl J. Laurino, David A. Roberts, and Kevin Gilligan in this
adversary proceeding.
Dated: February 11, 2019                       /s/ Mark Minuti
                                             Mark Minuti (DE Bar No. 2659)
                                             SAUL EWING ARNSTEIN & LEHR LLP
                                             1201 N. Market Street, Suite 2300
                                             P.O. Box 1266
                                             Wilmington, DE 19899-1266
                                             (302) 421-6840
                                             E-mail: mark.minuti@saul.com



33736372.1 02/11/2019
                        Case 18-50955-MFW   Doc 48    Filed 02/11/19      Page 2 of 2




                  CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court. I am
admitted, practicing and in good standing as a member of the Bar of the State of Illinois. I submit to
the disciplinary jurisdiction of the Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with this Court’s Local Rules and
the Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee
$25.00 has been paid to the Clerk of Court for District Court.


                                               /s/ David Jimenez-Ekman
                                             David Jimenez-Ekman
                                             JENNER & BLOCK LLP
                                             353 N. Clark Street
                                             Chicago, IL 60654-3456
                                             Telephone: (312) 923-2683
                                             Facsimile: (312) 840-7683
                                             djimenez-ekman@jenner.com


                                    ORDER GRANTING MOTION

             IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




                                                  2
33736372.1 02/11/2019
